     Case: 1:19-cv-00853-DCN Doc #:Jon
                                     56-2  Filed: 11/25/19 1 of 5. PageID #: 1086
                                        Lind
                                    November 4th, 2019
                                       CONFIDENTIAL
                                                                                    45


 1       between CTEK Sweden and CTEK Inc.

 2               Q.       Does CTEK Inc.      have resellers in

 3       North America?

 4               A.       Yes.

 5                       MR.     COVEY:    Objection to form.

 6               Q.       Does CTEK Inc.      have resellers in the

 7        United States of America?

 8               A.       Yes.

 9               Q.       Do you know how many?

10               A.      No.

11                       MR.     COVEY:    Again,   I believe that

12               this is beyond the scope of the CTEK

13               Sweden 30 (b).

14               Q.      Which entity,       CTEK Sweden or CTEK

15        Inc.    enters into the agreements with the

16        resellers?

17               A.       Could you repeat that question,

18       please?

19               Q.      With respect to United States

20        resellers,       which entity,      CTEK Sweden or CTEK

21        Inc.,       enters into those agreements?

22               A.       CTEK Inc.

23                       MR.     PINNEY:    Let's mark an exhibit,

24               I think,      that we found online for the

25               witness.




                       CADY REPORTING SERVICES, INC. 216-861-9270
                                                                         EXHIBIT A
     Case: 1:19-cv-00853-DCN Doc #:Jon
                                     56-2  Filed: 11/25/19 2 of 5. PageID #: 1087
                                        Lind
                                  November 4th, 2019
                                     CONFIDENTIAL
                                                                                    65


 1       maintain offices or places of business in all

 2        other facilities in the territory as deemed

 3        required by service recipient in order to

 4       perform its obligations under this agreement."

 5        Do you see that?

 6               A.     Yes.

 7               Q.     Has service provider,       meaning CTEK

 8        Sweden,     done so?

 9               A.     No.

10               Q.     Why not?

11               A.     CTEK Inc.       has taken care of that.

12               Q.     At any point has CTEK Sweden

13       maintained offices or places of business in

14        the territory?

15               A.     No,    not according to my knowledge.

16               Q.     Has CTEK Sweden ever loaned CTEK

17        Inc.    any money?

18                      MR.    COVEY:     Objection to form.

19               A.     We have loan agreement between the

20        companies.

21               Q.     Describe that.

22               A.     I cannot.        I don't have the details.

23        But there is a loan agreement between the

24        companies.      If we have used that or not,         I

25        don't know that today sitting here.




                      CADY REPORTING SERVICES, INC. 216-861-9270
     Case: 1:19-cv-00853-DCN Doc #:Jon
                                     56-2  Filed: 11/25/19 3 of 5. PageID #: 1088
                                        Lind
                                   November 4th, 2019
                                      CONFIDENTIAL
                                                                                    66


 1               Q.       So you're the CEO,       and you don't

 2        know if either party has used a loan

 3        agreement?

 4               A.       Correct.

 5               Q.       Section 3.5 states in the last

 6       paragraph,        "Service recipient shall at all

 7        reasonable times have access to service

 8       provider's premises             for inter alia inspecting

 9        these records and accounts."              Do you see that?

10               A.       Where did I read?        Sorry,    I lost

11        you.

12               Q.       I apologize.       The last sentence of

13        section 3.5.

14                        MR.   COVEY:     It's not the last.         It's

15               above that paragraph.

16                        MR.   PINNEY:    Oh,   I see.     You're

17               right,    I apologize.       There's a sentence

18               below.     Ignore that one.

19               A.       Could you please repeat?

20               Q.       Sure.    In the first paragraph of

21        3.5,    the last sentence of that first

22       paragraph,        it   states,    "Service recipient shall

23        at all reasonable times have access to service

24       provider's premises             for inter alia inspecting

25        these records and accounts."              Do you see that?




                      CADY REPORTING SERVICES, INC. 216-861-9270
     Case: 1:19-cv-00853-DCN Doc #:Jon
                                     56-2  Filed: 11/25/19 4 of 5. PageID #: 1089
                                        Lind
                                 November 4th, 2019
                                    CONFIDENTIAL
                                                                                142


 1            Q.       When you,       as the CEO of CTEK Sweden,

 2        describe the activities of CTEK Inc.,            do you

 3        reference any policies prior to doing so?

 4                     MR.    COVEY:     Objection to form.

 5            A.       Please ask that question again.

 6            Q.       Sure.     Before you publicly discuss

 7        the business activities of CTEK Inc.,            do you

 8        reference any policies before doing so?

 9                     MR.    COVEY:     Objection to form.

10            A.       I cannot recall that there are

11       policies that        I read in policies before I'm

12        talking about CTEK Inc.,          no.

13            Q.       Does CTEK Sweden or CTEK Holdings

14        have any policies or procedures designed to

15       prevent the public from being confused about

16        the differences between the parent and the

17        subsidiary entities?

18                     MR.    COVEY:     Objection to form.

19            A.       You refer to policies?

20            Q.       Yes,    or procedures.

21            A.       Or procedures.

22                     MR.    COVEY:    Again,    objection to

23             form.

24            A.       I can only refer to our company

25       presentation that describe the way we operate




                   CADY REPORTING SERVICES, INC. 216-861-9270
     Case: 1:19-cv-00853-DCN Doc #:Jon
                                     56-2  Filed: 11/25/19 5 of 5. PageID #: 1090
                                        Lind
                                  November 4th, 2019
                                     CONFIDENTIAL
                                                                                143


 1        the company.

 2               Q.     And what presentation is that?

 3               A.     I don't have a name of the

 4       presentation.

 5               Q.     Can you describe it?

 6               A.     Not in details.

 7               Q.     Can you describe what it says with

 8        respect to the issue of maintaining a

 9        distinction between the parent and subsidiary

10        entities?

11                      MR.    COVEY:   Objection.

12               A.     The company presentation describe

13        how we operate on a global basis in different

14       markets.       So from my point of view,      that

15        describe that part you're asking about,

16        totally or partly.

17               Q.     Who has a copy of that presentation?

18        Do you?

19               A.     I   can ask for it.

20               Q.     Does CTEK Sweden maintain what is

21        known as a CRM system?

22               A.     Could you ask that question again?

23               Q.     Are you familiar with the acronym

24        CRM?

25               A.     Yes,    I am.




                      CADY REPORTING SERVICES, INC. 216-861-9270
